Citation Nr: 0616739	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1992 to 
June 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

A hearing before the undersigned sitting at the RO was held 
in February 2006. A transcript of that hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends in her December 2002 notice of 
disagreement that her current psychiatric disability had its 
onset during active service while she was stationed at Fort 
Sam Houston, Texas.  Upon review of the claims folder, the 
Board has determined that additional development of the 
evidence should be accomplished prior to further 
consideration of the veteran's claim.

The duty to assist specifically includes obtaining all 
relevant records adequately identified by the claimant with 
proper authorization for their receipt.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2005).  In a January 2004 
letter, the veteran asserts that her service personnel 
records reflect changes in her behavior that will demonstrate 
onset of her mental condition during service.  On review, 
there is no indication that the RO made an attempt to obtain 
the veteran's personnel records.  During the February 2006 
hearing before the undersigned, the veteran's representative 
stated that the veteran unsuccessfully attempted to obtain a 
copy of her service personnel file from NPRC, and submitted 
during the hearing copies of the few documents she had 
retained herself.  It was suggested that the Army Human 
Resource Command in St. Louis, MO might have her complete 
service personnel folder.  Accordingly, VA should attempt to 
obtain the veteran's complete administrative, personnel, and 
judicial service records for review in this proceeding.

Of record are a December 2002 letter from Dr. Goldberg and a 
January 2006 letter from Dr. Ring reflecting treatment for 
pertinent disability, however, there are no treatment records 
from these physicians.  Furthermore, a service medical record 
dated in December 1992 notes possible anxiety and a suicide 
problem a year earlier (prior to service entry).  A VA 
examination and etiology opinion have not been obtained.   

Accordingly, the case is REMANDED for the following action:

1.	VA should contact the U.S. Army Human 
Resources Command (HRC), or other 
appropriate records custodian and 
request that the custodian(s) search 
for all administrative, personnel, and 
judicial records for the veteran, 
including, but not limited to, records 
pertinent to the veteran's assignment 
to Fort Sam Houston.

2.	After obtaining any necessary 
authorizations, the RO should contact 
Drs. Ring and Goldberg and obtain their 
complete treatment folders for the 
veteran and associate the records with 
the claims folder.

3.	Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of 
any psychiatric disability present.  
The examiner should review the claims 
file, including administrative, 
personnel, and judicial records, 
service medical and clinical records, 
and private medical and clinical 
records.  For each psychiatric 
disability identified, the examiner 
should clearly indicate whether there 
is a 50 percent probability or greater 
that it is related to service.  The 
examiner is requested to reconcile any 
findings with the service medical 
records and personnel records, the 
reports by Drs. Goldberg and Ring, and 
a complete rationale for any opinion 
should be included.  

4.	Thereafter, the RO should readjudicate 
the claim.  All applicable laws and 
regulations should be considered.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

